                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


FORD MOTOR COMPANY, et                            4:17-cv-11584
al.,
                                                     ORDER
                 Plaintiff,
                                         CLARIFYING SANCTIONS
      v.                                 AND SCHEDULING ORDER
                                              (ECF NO. 130)
INTERMOTIVE, INC. et al.,

                 Defendant.              DIRECTING INTERMOTIVE
                                            TO RE-SUBMIT ITS
                                          APPLICATION FOR FEES
                                              (ECF NO. 134)

     This Court previously issued an Order granting in part and denying
in part Defendant InterMotive’s Second Motion for Sanctions against
Plaintiff Ford Motor Company. ECF No. 128. Defendant InterMotive has

moved for clarification and reconsideration of that Order. ECF No. 130.
Ford responded to Defendant’s Motion for Clarification, stating its own
view of the meaning of the Order. ECF No. 135. In addition, pursuant to

the Court’s Order, InterMotive petitions the Court for attorneys’ fees and
expert fees. ECF No. 134. Ford filed a response opposing some of the
requested fees. ECF No. 136.

     The Court addresses these issues below.




                                    1
        A. InterMotive’s Motion          for   Clarification     of    the
           Scheduling Order

     InterMotive raises five issues as to which it seeks clarification. ECF

No. 130, PageID.3242. First, whether the Court’s Order sanctioning Ford
and setting a new Scheduling Order also permits Ford to offer a technical
expert. Second, supposing that Ford is able to offer a technical expert,

InterMotive seeks guidance as to what evidence that technical expert
may rely upon. Third, whether the Order requires Ford to pay attorneys’
fees incurred by InterMotive in reviewing all of Ford’s expert reports,

preparing for and deposing all of Ford’s experts, and any expert fees
incurred by InterMotive in connection with its preparation of any
Rebuttal Expert report. Fourth, whether the Order permits InterMotive

to also use a technical expert. Finally, whether the Order requires Ford
to respond to InterMotive’s Fourth Request for Production of Documents
and Things.
              i.   The Order permits Ford to use a technical expert.

     Ford seeks to offer the testimony of a previously undisclosed
technical expert, Scott Andrews, to “rebut InterMotive’s trade secret

allegations for which InterMotive bears the burden of proof.” ECF No.
135, PageID.3565. Ford cites the Order, which set a new deadline for
“Expert Reports.” Id. (citing ECF No. 128, PageID.3425). Ford argues

that according to the language of that Order, the Court contemplated that
the parties are able offer multiple expert witnesses to address issues

                                    2
other than the question of damages. Furthermore, Ford argues that its
technical expert testimony is limited to two narrow issues. The first issue

is that he will testify that “the alleged ‘secret’ was, in reality, a feature
InterMotive’s competitor (InPower) offered for sale in the upfitter
industry” years before the events giving rise to the dispute here arose. Id.

at PageID.3567. Second, the technical expert will “identify the portion of
the at-issue upfitter module that practices the alleged trade secret, as
distinct from the portion of the upfitter module that does not practice the

alleged trade secret.” Id.

     InterMotive makes three arguments that Ford should not be
allowed to offer a technical expert at this stage. InterMotive first
contends that the new Scheduling Order is limited to permitting Ford to

offer only a single expert reserved for the issue of damages because it
uses “expert” in the singular form and because its Second Motion for
Sanctions was limited to the issue of for Ford’s “failure to produce

damages information.” ECF No. 130, PageID.3433. Second, InterMotive
argues that, except for “special modifications ordered by Magistrate
Judge Patti, the deadline for Ford to offer a technical expert closed with

the scheduling order prior to the Court’s March 16, 2021 Order. Id. at
PageID.3434 (citing ECF No. 67). One special modification being that
Magistrate Judge Patti ordered Ford to identify witnesses and trial

documents “now known or anticipated,” including all witnesses and


                                     3
documents to be used at trial. Id. at PageID.3434. Because Ford has
already been sanctioned and because it did not disclose its technical

expert during the period of discovery outlined in ECF No. 67, “it is
mandatory and automatic to exclude a witness.” Id. at PageID.3435
(citing Fed R. Civ. P. 37(c)(1)). Finally, InterMotive asserts that Ford

knew or should have known “about the technical aspects of this dispute
for over five years” and so its “delay in disclosing experts is not
substantially justified or harmless when it is based on information that

was known before the report was due.” Id. at PageID.3436.

     The Order may be read as containing two distinct, although not
entirely separate, parts. See ECF No. 128. The first part of the Order
addresses InterMotive’s Second Motion For Sanctions, which included a

request for (1) an award of attorneys’ fees for enforcing the Court’s order,
(2) a finding that InterMotive’s damages equal Ford’s worldwide sales of
vehicles equipped with the violative product, and (3) an order prohibiting

Ford from introducing any evidence reducing InterMotive’s damages as
established by the records of the worldwide sales of Ford vehicles with
the violative product. Id. at PageID.3421-22.

     The second part is an updated Scheduling Order, which

contemplates new deadlines in light of the Order on the Second Motion
for Sanctions, and sets the case on a clear track toward a trial. Id. at
PageID.3423. In the first part of the Order, the Court denied

                                     4
InterMotive’s request to preclude Ford from introducing evidence of
costs, deductions, and offsets because of concerns “about the fundamental

fairness of such a sanction.” Id. at PageID.3420. Granting the full
breadth of InterMotive’s request “would dramatically tilt the playing
field in InterMotive’s favor.” Id.

     As to the question of whether in issuing the Scheduling Order the

Court contemplated allowing Ford to offer a technical expert witness, the
answer to that question is yes. In setting the new Scheduling Order, the
Court stated that its purpose was to “establish a clear scheduling order

to complete discovery” and “get the case on track for trial.” ECF No. 128,
PageID.3421. In so ruling, the Order aimed for consistency with the
principles of fundamental fairness. Although Ford should have identified

and offered a technical expert during the discovery period established in
ECF No. 67, and has been sanctioned for not complying with Magistrate
Judge Patti’s orders, the proper goal now is to have ultimate issues

resolved on the merits. That is best accomplished by allowing Ford to
present evidence about the technical aspects at issue.

     While it is true that in sanctioning Ford, the Court recognized that
“Ford’s conduct here might well deserve” the full extent of the sanctions

that InterMotive asked for, it is also true that Magistrate Judge Patti
ordered Ford to supplement its disclosures by identifying all witnesses
and documents to be used at trial. The purpose of the new Scheduling

                                     5
Order is to allow the parties to present expert witnesses that they should
have, but did not produce, during the discovery period. It is worth

repeating that “neither party came to the Court after Magistrate Judge
Patti’s initial compulsion order was issued to obtain an amended
scheduling order.” ECF No. 128, PageID.3421. InterMotive bears some

responsibility for its own confusion about how the latest Scheduling
Order alters the previous Scheduling Order under ECF No. 67.

     As such, the Court concludes that Ford and InterMotive may each
offer one technical expert pursuant to the terms in the Scheduling Order.

See ECF No. 128.
            ii.   The kind of evidence Ford’s technical expert
                  consider and rely on.

     InterMotive argues that even if Ford is allowed to offer a technical
expert, it claims that it would be unfair and prejudicial to allow that

expert “to rely on anything new, not already of record, and as-of-yet-
unproduced or undisclosed by Ford.” ECF No. 130, PageID.3437.
InterMotive claims that expert testimony relying on its technology as

“not new, not secret, or not valuable” amounts to “late-in-the-game, post-
discovery disclosure.” Id.

     Ford responds that InterMotive’s position “is baseless” and
“certainly not ripe for decision now.” ECF No. 135, PageID.3574. That is

because InterMotive does not state “the relief sought” and “the grounds”


                                    6
for its motion. Id. (citing Fed. R. Civ. P. 7). Rather, Ford contends that its
technical expert’s opinions will be limited to “evaluat[ing] InterMotive’s

allegations in this lawsuit.” Id.

      There is some merit in the contention that this issue may not be
fully ripe for decision. It is not yet clear exactly what kind of evidence
Ford’s technical expert will rely upon, though Ford’s response briefing

suggests that the expert will use evidence already produced in discovery.
See ECF No. 135. As stated above, Ford claims that its technical expert
will attest to three issues in response to InterMotive’s allegations. Id. at

PageID.3567. First, Ford asserts that its expert will explain that
InterMotive’s alleged secret was actually a feature in one of InterMotive’s
competitor products years before InterMotive shared its technology with

Ford. Ford states that its expert will rely on a “2010 brochure Ford
produced in discovery.” ECF No. 135, PageID.3567, fn. 1. Second, the
expert will offer his opinion that “Ford’s upfitter does not use the

circuitry” that InterMotive alleges is a trade secret. Finally, the technical
expert “will apportion the technology inside the accused upfitter interface
module for Ford’s damages rebuttal expert.” Id. at PageID.3567-68.

      These appear to be issues relating to evidence that should have

already been disclosed during the initial discovery period. Furthermore,
at the hearing on the Second Motion for Sanctions, the Court made clear
its position on the likelihood of granting any further extensions: “There

                                      7
will be no extensions of any kind…we’re not giving any extensions at all.”
ECF No. 132, PageID.3491. Thus, while InterMotive is right to highlight

the Court’s concern about the risk of increasing further the amount of
time expended litigating discovery disputes here, the parties are on
notice that the remaining period of discovery is limited. There should be

little risk that this case will encounter any further delays because of
discovery.

     Although the Court cannot define with precision what evidence the
technical experts may rely upon without the Court having knowledge of

the substance of their expert reports, InterMotive’s basic position is
correct that experts on both sides will need to base their opinions on
evidence already produced in discovery or otherwise available to both

parties in the public sphere. As such, the Court is inclined to state that
InterMotive’s point about further discovery delays is well-taken.
             iii.   Ford’s obligations under the fees-as-sanction
                    scheme.

     In its previous Order, the Court sanctioned Ford “for its delay in

identifying its expert or producing expert discovery.” ECF No. 128,
PageID.3422-23. As a penalty, the Court directed Ford to pay attorneys’
fees incurred by InterMotive in reviewing Ford’s expert report, preparing

for and deposing Ford’s expert, and “ANY EXPERT FEES” to be
incurred by InterMotive in connection with its preparation of any
Rebuttal Expert report. Id. The Court intended to impose a far-reaching
                                    8
penalty in the form of fees because it deemed it appropriate to have Ford
bear most of the cost of any remaining discovery, as opposed to the

sanction of taking as established InterMotive’s damages as equal to
Ford’s worldwide sales of vehicles with the violative conduct. That is
because Ford was the most responsible party in causing the discovery

delays thus far and for the tortured posture of this case. And it is worth
noting that the Court only learned of Ford’s intent to offer a technical
expert two days after it issued its previous Order, ECF No. 128, and only

through informal correspondence via e-mail.

     Ford argues that its penalty for being sanctioned for its dilatory
conduct should not apply to fees in connection with its technical expert
because it “is unrelated to the motion for sanctions.” ECF No. 135,

PageID.3566. Ford cites case law for the proposition that “there must be
a ‘specific nexus’ between the discovery violation and the sanction.” Id.
(citations omitted).

     For its part, InterMotive argues that if the Court’s March 16, 2021

Order “allows more than one expert,” then the language ordering Ford to
pay any attorneys’ fees “incurred by InterMotive in reviewing Ford’s
expert report” applies to all experts. ECF No. 128, PageID.3422-23.

     The Court agrees with InterMotive’s reading. Ford shall be

responsible for any of InterMotive’s attorneys’ fees and expert fees in
connection with addressing Ford’s damages expert, technical expert, and

                                    9
any other expert that Ford now intends to offer. The prefatory clause of
the subsection ordering Ford to pay attorneys’ fees and expert fees states

that its purpose is to sanction Ford “for its delay in identifying its expert
or producing expert discovery.” Id. While the Order does refer to expert
witnesses in the singular, that does not mean that the Court intended its

fees-as-penalty sanctions to apply to only a single expert offered by Ford.

     Rather, the Court described expert fees in singular terms because
at the time the Order was issued, Ford had identified only a single
expert—for the issue of damages. Indeed, Ford was sanctioned for failing

to identify any expert. So, InterMotive could not have raised the issue
about a technical expert then, nor was the Court aware of Ford’s intent
to offer a technical expert. It is consistent with the purpose of the Order,

and in no way unfair, for Ford to pay for fees for an expert that it did not
disclose at the time InterMotive raised the issue. Ford could have avoided
these fee-shifting sanctions if it had abided by Magistrate Judge Patti’s

order to make ongoing disclosures in identifying all witnesses it intended
to use at trial. See ECF No. 76, PageID.2028-2030.

     Ford argues that the fees-as-penalty sanction is required to have a
“specific nexus” with the issues raised in InterMotive’s Second Motion for

Sanctions. The “specific nexus” of the discovery sanction centers on the
issue of Ford’s failing to offer any expert witness during the original
discovery period. The Scheduling Order is not independent of

                                     10
InterMotive’s Second Motion for Sanctions. Rather, the necessity for and
form of the new Scheduling Order is a direct and proximate consequence

of Ford’s actions in discovery. The sanctions were designed to get the case
back on track and ready for jury trial. This includes allowing Ford to offer
experts to testify on the merits of this case, while attaching fee-shifting

penalties on such experts Ford intends to offer because of its dilatory
conduct in discovery.

     Moreover, Ford’s purported theory of the case blurs the distinction
between the issues that its technical expert will opine upon and those

that will be explained by its damages expert. Ford states that its
technical expert, Andrews, will testify about the nature of the upfitter
technology as designed by another competitor, as well as how Ford’s

upfitter is distinct from InterMotive’s technology. ECF No. 135,
PageID.3567. But Ford also argues that there cannot be an accurate
analysis of InterMotive’s damages without apportioning the profits and

costs associated with the violative product from the vehicle itself. Indeed,
Ford admits that Andrews will offer opinions about apportionment of
technology, and this will be used by Ford’s financial damages expert to

calculate the damages. InterMotive too will likely have to address the
technical expert’s opinions in order to address the issue of damages. This
means that Andrews’ opinions as a technical expert appear to be

inextricably intertwined with the damages aspects of this case. The Court


                                    11
thus finds that the opinion of Ford’s technical expert has a “specific
nexus” with the issue of Ford’s costs, offsets, and deductions.

     For these reasons, Ford is ordered pay for the attorneys’ fees and

expert fees incurred by InterMotive in connection with reviewing any of
Ford’s expert reports, preparing for and deposing any of Ford’s expert
witnesses, and any other fees resulting from its preparation of any

Rebuttal Expert report in response to any of Ford’s expert witnesses. See
ECF No. 128, PageID.3421-23.
           iv.   The Order permits InterMotive to use a technical
                 expert.

     The Court addressed and answered this issue above. InterMotive

may offer a technical expert of its own pursuant to the directives in the
Scheduling Order. And as stated in Section A subsection (iii) of this
Order, such costs incurred by InterMotive, including attorneys’ fees and

expert fees, are subject to the fee-shifting scheme in the same manner as
the costs incurred by InterMotive in addressing Ford’s damages expert.
            v.   InterMotive’s Fourth Request for Production of
                 Documents and Things.

     In its motion, InterMotive asks the Court to clarify that Ford is
required to answer InterMotive’s Fourth Request for Production of

Documents and Things. ECF No. 130, PageID.3438-39. The information
InterMotive seeks “relates directly to the issue of set-offs and
deductions.” Id. InterMotive claims that it has raised this issue several

                                    12
times. Id. (citing ECF No. 123, PageID.3342; ECF No. 108, PageID.3089;
and ECF No. 79, PageID.2201). InterMotive states that Ford has failed

to produce information in response to this request despite having
promised to do so. ECF No. 130, PageID.3439.

     In its response, Ford claimed that InterMotive’s Fourth Request for
Production “were not properly served.” ECF No. 135, PageID.3574. In

addition, Ford stated that InterMotive’s Fourth Request for Production
“will be provided on April 13, 2021 along with Ford’s production in
accordance with the Court’s March 16 Order.” Id. at PageID.3574. Ford’s

response suggests that it does not dispute that the Order requires Ford
to submit a response to InterMotive’s request.

     Furthermore, on May 7, 2021, the Court held a status conference
with the parties to address various discovery issues. The Court raised

this issue at the status conference and Ford confirmed that it made the
production on April 13, 2021. Accordingly, this issue is moot.
        B. InterMotive’s Application for Attorneys’ Fees and
           Expert Fees

     InterMotive requests fees in the amount of $124,340.25 for the

reasonable attorneys’ fees and expert fees related to enforcing the Court’s
prior Order. ECF No. 134, PageID.3518-19. InterMotive states that
$88,879.50 is for attorneys’ fees incurred by InterMotive since July 2020.




                                    13
The remainder, $35,360.75 is for fees for worked performed by its Mark
A. Robinson, InterMotive’s expert, and his firm. Id.

     Ford opposes being required to pay $29,424.00 of the $88,879.50 in

attorneys’ fees. ECF No. 136, PageID.3590. Ford asserts that this amount
stems from entries incurred after the Court’s hearing on InterMotive’s
Second Motion for Sanction, including InterMotive’s attempt to prevent

Ford from using expert witnesses in the present Motion for Clarification.
These entries, Ford maintains, do not involve matters related to
“enforcing the Court’s order.” Id. at PageID.3589-90; see also ECF No.

128, PageID.3421.

     Ford submitted an exhibit detailing an e-mail exchange between
counsel about the issue. See ECF No. 136-3. In the exchange,
InterMotive’s counsel, Mr. Andrew Grove, asserts that all of the

submissions are appropriate, including the entries incurred after the
Court’s February 19, 2021 hearing, because they relate to ongoing efforts
to enforce the Court’s order and to InterMotive’s preparation for deposing

Ford’s expert. Id. at PageID.3599.

     The Court sanctioned Ford by imposing a fees-as-penalty scheme.
See ECF NO. 128. The breadth of the scheme intended to award
InterMotive “attorneys’ fees for enforcing the Court’s order.” Id. at

PageID.3421. Ford was also ordered to pay fees incurred by InterMotive
“in connection with compensating InterMotive’s expert witness, Mark

                                     14
Robinson, in bringing the second motion for sanctions and supporting the
same.” Id. at PageID.3422. Furthermore, the penalty required Ford to

pay additional attorneys’ fees incurred by InterMotive in connection with
the following activities: reviewing Ford’s expert report, preparing for and
deposing Ford’s expert, and preparing for and conducting any depositions

of any witnesses designated by Ford in the Notification required
pursuant to this Order. Id. at PageID.3422-23. As to expert fees, the
scheme required Ford to pay any expert fees incurred by InterMotive

with its preparation of any Rebuttal Expert report. Id.

     In light of the foregoing, the Court finds that the fees-as-penalty
scheme does not contemplate matters related to activities that attempt
to clarify this Court’s Orders or to exclude Ford from offering expert

witnesses. The fee-shifting would therefore not apply to InterMotive’s
motion for clarification of the Scheduling Order. Instead, the fee-shifting
sanction focuses on the costs associated with reviewing expert reports,

preparing for and deposing Ford’s expert witnesses, and preparation of
any Rebuttal Expert reports. In addition, in order to avoid additional
follow-on motions seeking additional clarification, let it be known that

such motions for clarification or reconsideration, and also any motions by
InterMotive to exclude Ford’s expert witnesses or reports, such as
Daubert motions and motions in limine, similarly do not fall within the

fees-as-penalty scheme.


                                    15
     As such, the Court orders InterMotive to re-submit its application
for attorneys’ fees and expert fees consistent with the clarification

outlined here.

                               CONCLUSION

      In summary, both parties are permitted to offer technical experts.
Ford must pay for attorneys’ fees and expert fees incurred by InterMotive
in connection with Ford’s experts, pursuant to the directives outlined in

the previous Order, ECF No. 128, and as clarified above. InterMotive is
further ordered to re-submit its application for attorneys’ fees and expert
fees in a manner consistent with this Order.

     IT IS SO ORDERED.


Dated: May 13, 2021            s/Terrence G. Berg
                               TERRENCE G. BERG
                               UNITED STATES DISTRICT JUDGE




                                    16
